Citation Nr: 0938309	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-22 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether the rating reduction from 100 percent to 10 percent 
for prostate cancer with prostatectomy, effective April 1, 
2007, was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1966 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  


FINDINGS OF FACT

1. In a rating decision in March 2006, the RO granted service 
connection for prostate cancer with prostatectomy, associated 
with herbicide exposure, and granted a 100 percent rating 
under Diagnostic Code 7528, effective May 1, 2006.    

2. In a rating decision in November 2006, the RO proposed to 
reduce the rating for prostate cancer with prostatectomy from 
100 percent to 10 percent.  

3. In a rating decision in January 2007, the RO finalized the 
rating reduction from 100 percent to 10 percent for prostate 
cancer with prostatectomy, effective April 1, 2007; at the 
time, the evidence of record showed that prostate cancer was 
in remission.

4. Residuals of prostate cancer are manifested predominantly 
by voiding dysfunction with daytime voiding six times per 
day, which more nearly approximates urinary frequency, 
occurring at intervals between one and two hours a day. 




CONCLUSIONS OF LAW

1. The rating reduction from 100 percent for prostate cancer 
with prostatectomy was in accordance with procedural due 
process.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.105(e), 4.115b, Diagnostic Code 7528, Note (2008).

2. The criteria for a 20 percent rating for prostate cancer 
with prostatectomy, that is,  voiding dysfunction based on 
daytime urinary frequency, have been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, 
Diagnostic Code 7528 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a rating reduction case, the notice provisions of 38 
C.F.R. § 3.105(e), which provide that where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction of compensation payments currently being made, a 
rating proposing the reduction will be prepared setting forth 
all material facts and reasons.  The veteran will be notified 
at his latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  And if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced effective the last day of the month in 
which a 60-day period from the date of notice to the veteran 
of the final rating action expires.

Where as here, the notice provisions of the rating reduction 
essentially mirror the notice requirements of the VCAA, and 
as the Veteran has been afforded the procedural safeguards of 
due process, further procedural due process on the rating 
reduction is not implicated.

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On rating for prostate cancer, the RO provided the post- 
adjudication VCAA notice by letters, dated in April 2007 and 
in April 2008.  The notice included the type of evidence 
needed to substantiate the claim, namely, evidence the 
disability has gotten worse and the effect that worsening had 
on employment. 

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the general provision for the effective date of the 
claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
the elements of the claim); and of Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009) (claim-
specific notice, namely, a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in June 2008.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran was afforded VA 
examinations in September 2006 and October 2007.  As there is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since his last examination, a 
reexamination is not warranted.  38 C.F.R. § 3.327(a).  

As the Veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

The Veteran served in Vietnam during the Vietnam era and it 
is presumed that he was exposed to certain herbicides, 
including a herbicide commonly referred to as Agent Orange.  
VA records show that in February 2006 the Veteran had 
prostate cancer and underwent a radical prostatectomy.

In a rating decision in March 2006, the RO granted 
presumptive service connection for prostate cancer with 
prostatectomy under 38 U.S.C.A. § 1116 (prostate cancer is a 
presumptive disease associated with herbicide exposure in 
Vietnam), and granted a 100 percent rating under Diagnostic 
Code 7528, effective May 1, 2006.  

Under Diagnostic Code 7528, following surgery, a 100 percent 
rating is assigned with a mandatory VA examination at the 
expiration of six months.  Any change in the rating based on 
the examination is subject to the provisions of 38 C.F.R. 
§ 3.105(e) (procedure for a rating reduction).  If there has 
been no local reoccurrence or metastasis, the disability is 
rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.

On VA examination in September 2006, it was noted that the 
Veteran had a radical prostatectomy in February 2006 without 
radiation or chemotherapy, following the surgery.  The 
Veteran denied any acute urinary changes.  He did state that 
he voided six times a day and once a night and that he had 
some leaking at times after voiding.  

It was noted that the Veteran had not used a diaper for over 
one month.  A PSA test in June 2006 was less than 0.1.  The 
diagnoses were radical prostatectomy without complication or 
acute changes and intermittent urinary incontinence.  VA 
records from October to December 2006 show that in December 
2006 a PSA test was less than 0.1.  The Veteran was voiding 
and not using a pad. 

In accordance with 38 C.F.R. § 3.105(e), in a rating decision 
in November 2006, the RO proposed to reduce the 100 percent 
rating for prostate cancer with prostatectomy to 10 percent, 
of which the Veteran was notified.  In a rating decision in 
January 2007, the RO finalized the rating reduction from 100 
percent to 10 percent for prostate cancer with prostatectomy, 
effective April 1, 2007, of which the Veteran was notified.  

VA records show that in June 2007 the Veteran continued to 
void without leakage. A PSA test was less than 0.1.  In 
October 2007, the Veteran stated that he voided six times at 
most a day and at most one to two times a night.  He 
complained of occasional urinary urgency and occasional 
dribbling incontinence up to two times a day.  He indicated 
that although he was prescribed pads he did not wear a pad.  
There were no signs of urinary infection, renal dysfunction 
or evidence of active prostate cancer or localized 
metastasis.  A PSA test was less than 0.1.  In December 2007, 
the Veteran continued to void well with minor leakage.  In 
June 2008, the Veteran was continent, but he had intermittent 
leakage.  A PSA test was less than 0.1.  

The Questions Presented 

The appeal involves two questions: first, whether the 
reduction from 100 percent was in accordance with 38 C.F.R. 
§ 3.105(e) (procedural due process); and second, if the 
reduction was procedurally proper, was the 10 percent rating 
the correct rating under Diagnostic Code 7528. 



The Rating Reduction

38 C.F.R. § 3.105(e)

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, prostate 
cancer is rated 100 percent following surgery with a 
mandatory VA examination at the expiration of six months.  
Any change in the rating based on the examination is subject 
to the provisions of 38 C.F.R. § 3.105(e) (procedural due 
process for a rating reduction).  If there has been no local 
reoccurrence or metastasis, the disability is rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant. 

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the 
rating for a service-connected disability is considered 
warranted and the lower rating would result in a reduction of 
compensation, a rating proposing the reduction will be 
prepared setting forth all material facts and reasons.  The 
Veteran will be notified at his latest address of record of 
the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  A final rating action 
will reduce the compensation effective the last day of the 
month in which a 60-day period from the date of notice to the 
Veteran of the final rating action expires.  

Analysis 

On VA examination in September 2006, more than six months 
after the prostate surgery, there was no evidence of local 
reoccurrence or metastasis of the cancer.  In accordance with 
Diagnostic Code 7528, if there has been no local reoccurrence 
or metastasis, the disability is rated as voiding dysfunction 
or renal dysfunction, whichever is predominant.



In a rating decision in November 2006, the RO proposed the 
rating reduction, setting forth the material facts and 
reasons for the reduction, namely, no evidence of recurrence 
of the cancer and the predominant disability was a voiding 
dysfunction, which was rated as urinary leakage, urinary 
frequency, or obstructive voiding and the reason a 10 percent 
rating and not a 20 percent rating was assigned. 

In a letter in November 2006, the RO notified the Veteran of 
the proposal to reduce the rating and provided the Veteran a 
copy of the rating decision.  The Veteran was afforded the 
opportunity for a hearing and to present evidence within 60 
days to show that the rating should not change.  After the 
termination of the 60-day period, in a rating decision in 
January 2007, notice of which was provided by letter, dated 
in January 2007, the RO finalized the rating reduction, 
effective the last day of the month in which the 60-day 
period from the date of notice to the Veteran of the final 
rating action expired, that is, March 31, 2007, (the 60-day 
period from the date of notice in January 2007 of the final 
rating action, expired during the month of March 2007) (Under 
38 C.F.R. § 3.31, payment of monetary benefits may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became effective 
(the 10 percent rating became effective March 31, 2007, but 
payment may not start until April 1, 2007). 

For the reasons stated, the RO complied with the procedural 
due process requirements of 38 C.F.R. § 3.105(e), pertaining 
to notice of and reasons for a proposed rating reduction, 
notice of a final rating reduction, and the prospective 
assignment of an effective date, following the expiration of 
the 60-day from the date of notice to the Veteran of the 
final rating action.    

Rating Prostate Cancer

Rating Criteria 

As the rating reduction was in accordance with 38 C.F.R. 
§ 3.105(e) (procedural due process), the remaining question 
is whether the 10 percent rating is the appropriate rating 
for prostate cancer with prostatectomy under Diagnostic Code 
7528.

Under Diagnostic Code 7528, following surgery, if there has 
been no local reoccurrence or metastasis, the disability is 
rated on residuals as either voiding dysfunction or renal 
dysfunction, whichever is predominant.

Under 38 C.F.R. § 4.115, the criteria for a compensable 
rating, 30 percent, for renal dysfunction are albumin 
constant or recurring with hyaline and granular casts 30   or 
red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  

Under 38 C.F.R. § 4.115a, voiding dysfunction may be rated as 
either urinary leakage, urinary frequency, or obstructed 
voiding.   

The criteria for the next higher rating, 20 percent, for 
urinary leakage are the wearing of absorbent materials, which 
must be changed less than two times per day. 

The criteria for the next higher rating, 20 percent, for 
urinary frequency are daytime voiding with intervals between 
one and two hours; or, awakening to void three to four hours 
per night.  

The criteria for the next higher rating, 30 percent, for 
obstructed voiding are urinary retention requiring 
intermittent or continuous catherization. 

Analysis 

Following the Veteran's prostate surgery in February 2006 and 
up to June 2008, there is no evidence of local reoccurrence 
or metastasis of prostate cancer.  Under Diagnostic Code 
7528, in the absence of local reoccurrence or metastasis, the 
disability is rated as voiding dysfunction or renal 
dysfunction, whichever is predominant. 



Renal Dysfunction 

Following the Veteran's prostate surgery in February 2006 and 
up to June 2008, there is no evidence of renal dysfunction as 
noted in October 2007. 

In the absence of evidence of renal dysfunction, the 
disability is rated as voiding dysfunction, which is 
predominant. 

Voiding Dysfunction

Voiding dysfunction may be rated as either urinary leakage, 
urinary frequency, or obstructed voiding. 

Urinary Leakage

The criteria for the next higher rating, 20 percent, for 
urinary leakage are the wearing of absorbent materials, which 
must be changed less than two times per day.

On VA examination in September 2006, it was noted that the 
Veteran had not used a diaper for over one month.  VA records 
from October to December 2006 show that the Veteran was 
voiding and not using a pad.  In June 2007 the Veteran 
continued to void without leakage.  In October 2007, the 
Veteran indicated that although he was prescribed pads he did 
not wear a pad.  In December 2007, the Veteran continued to 
void well with minor leakage.  In June 2008, the Veteran was 
continent, but he had intermittent leakage.  

In the absence of evidence that the Veteran wears absorbent 
materials, which must be changed less than two times per day, 
the criteria for a 20 percent rating for voiding dysfunction 
rated as urinary leakage have not been. 



Urinary Frequency 

On VA examination in September 2006, the Veteran stated that 
he voided six times a day and once a night.  In October 2007, 
the Veteran stated that he voided six times at most a day and 
at most one to two times a night.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for the higher rating. Otherwise, the lower rating 
will be assigned.

On two occasions, the Veteran stated that he voided six times 
a day.  Voiding six times a day more nearly approximates the 
criteria required for a 20 percent rating, based on urinary 
frequency, that is, daytime voiding at intervals of between 
one and two hours.  38 C.F.R. § 4.7. 

Obstructed Voiding

On VA examination in September 2006, the Veteran denied any 
acute urinary changes.  He did state that he voided six times 
a day and once a night.  VA records show that in June 2007 
the Veteran continued to void without leakage.  In October 
2007, the Veteran stated that he voided six times at most a 
day and at most one to two times a night.  In December 2007, 
the Veteran continued to void well with minor leakage.  

As there is no evidence of urinary retention requiring 
catherization, the criteria for a 30 percent rating for 
voiding dysfunction rated as obstructed voiding have not been 
met. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.
The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disabilities are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.

If the criteria reasonably describe the disability levels and 
symptomatology, then the disability pictures are contemplated 
by the Rating Schedule, and the assigned schedular ratings 
are therefore adequate and referral for extraschedular 
ratings is not required.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. 
July 17, 2009).

Here, the rating criteria reasonably describe the Veteran's 
disability level and do provide for a higher rating for 
additional or more severe symptoms, which have not been 
shown.  Therefore the disability picture is contemplated by 
the Rating Schedule.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

The appeal of the rating reduction from 100 percent for 
prostate cancer with prostatectomy, effective April 1, 2007, 
on grounds of procedural due process is denied.  

The rating reduction from 100 percent to 20 percent for 
voiding dysfunction based on daytime urinary frequency, 
effective April 1, 2007, is granted, subject to the law and 
regulations, governing the award of monetary benefits. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


